Case 4:18-cv-00442-ALM-CMC Document 85-4 Filed 01/13/20 Page 1 of 16 PageID #: 2375




                        EXHIBIT 3
Case 4:18-cv-00442-ALM-CMC Document 85-4 Filed 01/13/20 Page 2 of 16 PageID #: 2376




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

    ED BUTOWSKY,                                    §
                                                    §
                                                    §
           Plaintiff,                               §
                                                    §
    V.                                              §          CIVIL ACTION NO.
                                                    §
    DAVID FOLKENFLIK; NPR, INC.;                    §          4:18-CV-00442-ALM
    NPR.ORG; JARL MOHN; STACEY                      §
    FOXWELL; MICHAEL ORESKES;                       §
    CHRISTOPHER TURPIN; EDITH                       §
    CHAPIN; LESLIE COOK; HUGH                       §
    DELLIOS; PALLAVI GOGOI; and                     §
    SARAH GILBERT,                                  §
                                                    §
                                                    §
           Defendants.                              §
                                                    §

           DEFENDANTS’ FIRST REQUEST FOR PRODUCTION TO PLAINTIFF

   TO:    Ed Butowsky, by and through his attorneys of record, Ty Odell Clevenger, P.O. Box 20753,
          Brooklyn, NY 11202-0753, and Steven S. Biss, 300 West Main Street, Suite 102,
          Charlottesville, VA 22903.

          Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Defendants David Folkenflik,

   National Public Radio, Inc., Edith Chapin, Leslie Cook, and Pallavi Gogoi (collectively

   “Defendants”) submit the following Requests for Production (“Requests”) to Plaintiff Ed

   Butowsky (“Butowsky”).

                                                 I.
                                           INSTRUCTIONS

          1.      Plaintiff is required to respond in writing to each of the following requests for

   production and to serve the response to counsel for Defendants within thirty (30) days after service

   of the requests for production.




   DEFENDANTS’ FIRST REQUEST FOR PRODUCTION TO PLAINTIFF                                         PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 85-4 Filed 01/13/20 Page 3 of 16 PageID #: 2377




          2.      Plaintiff is required to produce for inspection and copying the designated

   documents at the office of Defendants’ counsel, Haynes and Boone, LLP, 600 Congress Avenue,

   Suite 1300, Austin, Texas 78701, or at such other place as may be agreed by the parties.

          3.      In response to this request for production, provide all documents in your possession,

   custody or control, including all documents in the possession, custody or control of your attorneys

   or agents. If your response to any request is that the document or documents are not in your

   possession, custody or control, identify who has possession, custody or control of the document

   and the location of the document.

          4.      If a request seeks a document which to your knowledge does not exist, please state

   that the document does not exist.

          5.      Without interfering with the readability of a document, please identify in some

   manner the request(s) to which the document is responsive.

          6.      These requests for production are continuing in nature, and you are required to

   amend or supplement your responses if you or other persons acting on your behalf become aware

   of additional information between the time your answers are given and the time of trial that renders

   your responses no longer correct, accurate or complete.

          7.      If you contend that you are entitled to withhold from production any documents

   identified in these requests for production on the basis of attorney-client privilege, work product

   doctrine or any other ground, follow the instructions described in sub-parts (a) - (e) below for each

   withheld document:

                  (a)     describe the nature of the document (e.g., letter or memorandum);

                  (b)     state the date of the document;

                  (c)     identify the person(s) who sent and received the document and/or any copy
                          thereof;



   DEFENDANTS’ FIRST REQUEST FOR PRODUCTION TO PLAINTIFF                                          PAGE 2
Case 4:18-cv-00442-ALM-CMC Document 85-4 Filed 01/13/20 Page 4 of 16 PageID #: 2378




                    (d)      without revealing the privileged information, identify the subject matter of
                             the document; and

                    (e)      state the specific privilege(s) you assert regarding the document.

             8.     Unless otherwise specified, the time period for these requests is from July 10, 2016

   until the present time.


                                                    II.
                                               DEFINITIONS

             For purposes of these requests, the terms listed below are defined as follows:

             1.     Plaintiff, You, or Butowsky refers to Ed Butowsky, and each of his agents,

   representatives, and attorneys and any other individual or entity presently or formerly acting on

   his behalf or at his request.

             2.     Defendants refers to Defendants David Folkenflik, National Public Radio, Inc.,

   Edith Chapin, Leslie Cook, and Pallavi Gogoi and any of their officers, employees, agents,

   representatives, attorneys or any other individual or entity presently or formerly acting on their

   behalf.

             3.     The term document(s) shall mean and include all written, typed, printed, recorded,

   taped, or pictorial matter of any kind or nature whatsoever, however produced or reproduced, in

   whatever form maintained, including electronically stored information such as metadata, and all

   identical and non-identical (for whatever reason) copies and prior drafts thereof, in the possession,

   custody or control of Plaintiff, and includes, but is not limited to, correspondence, transcriptions,

   tapes, notes from telephone conversations, agreements, contracts, records, tape recordings

   (whether or not transcribed), reports, memoranda, studies, summaries, minutes, notes, agenda,

   bulletins, calendars, diaries, logs, announcements, instructions, charts, manuals, brochures,




   DEFENDANTS’ FIRST REQUEST FOR PRODUCTION TO PLAINTIFF                                           PAGE 3
Case 4:18-cv-00442-ALM-CMC Document 85-4 Filed 01/13/20 Page 5 of 16 PageID #: 2379




   schedules, email, blogs, internet postings, text messages, instant messages, computer data (whether

   on cards, compact disk, DVD, ISP server, or otherwise), telegrams, teletype, photographic matter,

   financial statements, accounting records, commission worksheets, and any other such documents

   and tangible things, whether in hard, digital or electronic version. The term “document” also

   includes copies of documents upon which notations or writings appear that are not present on the

   originals or other copies of such documents. In all cases where original and/or non-identical copies

   are not available, “document(s)” also means identical copies of original documents and copies of

   non-identical copies. A document is deemed to be in Plaintiff’s custody if Plaintiff has possession

   of the document or has the right to secure such document from another person having possession

   thereof.    All information available in electronic or magnetic medium should be provided

   electronically on an external hard drive in their native format.

          4.       The term electronically stored information, when used in these Requests, refers

   to information stored on a computer, CD, DVD, disk, hard drive, or other magnetic or electronic

   device, including, without limitation, voicemail messages and files; email messages and files;

   deleted files, programs, or e-mails; data files; program files; backup and archival tapes; temporary

   files; system history files; website information stored in textual, graphical or audio format; website

   log files; cache files; text messages, instant messages, cookies; writings; drawings; graphs; charts;

   photographs; sound recordings; images; video recordings; and other data or data compilations

   stored in any medium from which information can be obtained or translated, if necessary, by

   Plaintiff into reasonably usable form.

          5.       The term communication, when used in these Requests, refers to any oral or

   written transmission, exchange of information, utterance, notation or statement, by or through any




   DEFENDANTS’ FIRST REQUEST FOR PRODUCTION TO PLAINTIFF                                           PAGE 4
Case 4:18-cv-00442-ALM-CMC Document 85-4 Filed 01/13/20 Page 6 of 16 PageID #: 2380




   medium, including, but not limited to telephone, telegraph, mail, email, text message, instant

   messaging, telecopy, and personal conversation(s).

          6.      The conjunction or as used in these requests should not be read to limit part of the

   request but, whenever applicable, it should have the same meaning as the word “and.” For

   example, an interrogatory stating “support or refer” should be read as “support and refer,” if an

   answer that does both can be made.

          7.      The word and means and/or.

          8.      The term Person means any natural person, corporation, firm, association,

   partnership, joint venture, proprietorship, governmental body, or any other organization, business,

   or legal entity, and all predecessors or successors in interest.

          9.      The term Wheeler Complaint refers to Plaintiff’s Complaint in Wheeler v. Twenty-

   First Century Fox, Inc., et. al., Case No. 1:17-CV-05087, filed in the United States District Court

   for the Southern District of New York on August 1, 2017.

          10.     The terms referring to, concerning, relating to, or pertaining to any given subject

   when used to specify a document, communication, or statement, shall mean or refer to any

   document, communication, or statement that constitutes, contains, embodies, reflects, identifies,

   states, refers to, deals with, discusses, mentions, supports, refutes, controverts, depicts, and or is

   in any manner whatsoever pertinent to that subject.

                                       DOCUMENT REQUESTS

   REQUEST FOR PRODUCTION NO. 1:

   All documents, including correspondence, emails, video and audio recordings, voicemail, and text

   messages, constituting or reflecting communications between You on the one hand, and David

   Folkenflik on the other.




   DEFENDANTS’ FIRST REQUEST FOR PRODUCTION TO PLAINTIFF                                           PAGE 5
Case 4:18-cv-00442-ALM-CMC Document 85-4 Filed 01/13/20 Page 7 of 16 PageID #: 2381




   REQUEST FOR PRODUCTION NO. 2:

   All documents, including correspondence, emails, video and audio recordings, voicemail, and text

   messages, constituting or reflecting communications between You on the one hand, and Douglas

   Wigdor (or any other partner, associate, or employee of Wigdor, LLP) on the other.


   REQUEST FOR PRODUCTION NO. 3:

   All documents, including correspondence, emails, video and audio recordings, voicemail, and text

   messages, constituting or reflecting communications between You on the one hand, and Rod

   Wheeler on the other.


   REQUEST FOR PRODUCTION NO. 4:

   All documents, including correspondence, emails, video and audio recordings, voicemail, and text

   messages, constituting or reflecting communications between You on the one hand, and Aaron

   Rich on the other.


   REQUEST FOR PRODUCTION NO. 5:

   All documents, including correspondence, emails, video and audio recordings, voicemail, and text

   messages, constituting or reflecting communications between You on the one hand, and Joel Rich

   on the other.


   REQUEST FOR PRODUCTION NO. 6:

   All documents, including correspondence, emails, video and audio recordings, voicemail, and text

   messages, constituting or reflecting communications between You on the one hand, and Mary Rich

   on the other.




   DEFENDANTS’ FIRST REQUEST FOR PRODUCTION TO PLAINTIFF                                     PAGE 6
Case 4:18-cv-00442-ALM-CMC Document 85-4 Filed 01/13/20 Page 8 of 16 PageID #: 2382




   REQUEST FOR PRODUCTION NO. 7:

   All documents, including correspondence, emails, video and audio recordings, voicemail, and text

   messages, referenced in the Wheeler Complaint.


   REQUEST FOR PRODUCTION NO. 8:

   All documents, including correspondence, emails, video and audio recordings, voicemail, and text

   messages, constituting or reflecting communications between Rod Wheeler on the one hand, and

   any member of the Rich family on the other.


   REQUEST FOR PRODUCTION NO. 9:

   All documents, including correspondence, emails, video and audio recordings, voicemail, and text

   messages, constituting or reflecting Rod Wheeler’s notes, work product or files pertaining to his

   investigation of the murder of Seth Rich.


   REQUEST FOR PRODUCTION NO. 10:

   All documents, including correspondence, emails, video and audio recordings, voicemail, and text

   messages, regarding Seth Rich’s connection to Julian Assange or WikiLeaks.


   REQUEST FOR PRODUCTION NO. 11:

   All documents, including correspondence, emails, video and audio recordings, voicemail, and text

   messages, constituting or reflecting communications between You on the one hand, and Malia

   Zimmerman on the other.




   DEFENDANTS’ FIRST REQUEST FOR PRODUCTION TO PLAINTIFF                                      PAGE 7
Case 4:18-cv-00442-ALM-CMC Document 85-4 Filed 01/13/20 Page 9 of 16 PageID #: 2383




   REQUEST FOR PRODUCTION NO. 12:

   All documents, including correspondence, emails, video and audio recordings, voicemail, and text

   messages, constituting or reflecting communications between You on the one hand, and Sean

   Spicer on the other.


   REQUEST FOR PRODUCTION NO. 13:

   All documents, including correspondence, emails, video and audio recordings, voicemail, and text

   messages, constituting or reflecting communications between You on the one hand, and any former

   or current member of the Trump White House Cabinet or their current or former employees on the

   other.


   REQUEST FOR PRODUCTION NO. 14:

   All documents, including correspondence, emails, video and audio recordings, voicemail, and text

   messages, constituting or reflecting communications between You on the one hand, and Stephen

   K. Bannon on the other.


   REQUEST FOR PRODUCTION NO. 15:

   All documents, including correspondence, emails, video and audio recordings, voicemail, and text

   messages, constituting or reflecting communications between You on the one hand, and Joseph

   Dellacamera on the other.


   REQUEST FOR PRODUCTION NO. 16:

   All documents, including correspondence, emails, video and audio recordings, voicemail, and text

   messages, constituting or reflecting communications between You on the one hand, and Cholene

   Espinoza on the other relating to the death of Seth Rich.




   DEFENDANTS’ FIRST REQUEST FOR PRODUCTION TO PLAINTIFF                                     PAGE 8
Case 4:18-cv-00442-ALM-CMC Document 85-4 Filed 01/13/20 Page 10 of 16 PageID #:
                                  2384



 REQUEST FOR PRODUCTION NO. 17:

 All documents, including correspondence, emails, video and audio recordings, voicemail, and text

 messages, constituting or reflecting communications between You on the one hand, and Marina

 Marraco on the other.


 REQUEST FOR PRODUCTION NO. 18:

 All documents, including correspondence, emails, video and audio recordings, voicemail, and text

 messages, constituting or reflecting communications between Rod Wheeler on the one hand, and

 Marina Marraco on the other.


 REQUEST FOR PRODUCTION NO. 19:

 All documents, including correspondence, emails, video and audio recordings, voicemail, and text

 messages, constituting or reflecting communications between You on the one hand, and Fox News

 or FOXNews.com, including any of their officers, employees, agents, representatives, attorneys or

 any other individual or entity presently or formerly acting on their behalf, regarding the murder of

 Seth Rich or Fox’s coverage thereof, the Wheeler Complaint or Fox’s coverage thereof, or the

 subject matter of this lawsuit.


 REQUEST FOR PRODUCTION NO. 20:

 All documents, including correspondence, emails, video and audio recordings, voicemail, and text

 messages, constituting or reflecting communications between You on the one hand, and National

 Public Radio, Inc., including any of their officers, employees, agents, representatives, attorneys or

 any other individual or entity presently or formerly acting on their behalf, regarding the murder of

 Seth Rich or Fox’s coverage thereof, the Wheeler Complaint or Fox’s coverage thereof, or the

 subject matter of this lawsuit.




 DEFENDANTS’ FIRST REQUEST FOR PRODUCTION TO PLAINTIFF                                          PAGE 9
Case 4:18-cv-00442-ALM-CMC Document 85-4 Filed 01/13/20 Page 11 of 16 PageID #:
                                  2385




 REQUEST FOR PRODUCTION NO. 21:

 All documents, correspondence, emails, video and audio recordings, voicemail, and text messages,

 constituting or reflecting communications between You on the one hand, and Fox News or

 FOXNews.com, including any of their officers, employees, agents, representatives, attorneys or

 any other individual or entity presently or formerly acting on their behalf, regarding actual or

 potential on-air appearances by You on Fox News.


 REQUEST FOR PRODUCTION NO. 22:

 All employment, paid or unpaid contributor, or independent contractor agreements between You

 on the one hand, and any 21st Century Fox entity, including any of their subsidiaries, officers,

 employees, agents, representatives, attorneys or any other individual or entity presently or formerly

 acting on their behalf.


 REQUEST FOR PRODUCTION NO. 23:

 All documents, including correspondence, emails, video and audio recordings, voicemail, and text

 messages, constituting or reflecting communications between You on the one hand, and any

 writers or journalists at the Drudge Report on the other, regarding the death of Seth Rich.


 REQUEST FOR PRODUCTION NO. 24:

 All documents, including correspondence, emails, video and audio recordings, voicemail, and text

 messages, constituting or reflecting communications between You on the one hand, and Lou

 Dobbs on the other.




 DEFENDANTS’ FIRST REQUEST FOR PRODUCTION TO PLAINTIFF                                         PAGE 10
Case 4:18-cv-00442-ALM-CMC Document 85-4 Filed 01/13/20 Page 12 of 16 PageID #:
                                  2386



 REQUEST FOR PRODUCTION NO. 25:

 All documents, including correspondence, emails, video and audio recordings, voicemail, and text

 messages, constituting or reflecting communications between You on the one hand, and Sean

 Hannity on the other.


 REQUEST FOR PRODUCTION NO. 26:

 All documents, including correspondence, emails, video and audio recordings, voicemail, and text

 messages, constituting or reflecting communications between You on the one hand, and Larry

 Johnson on the other, regarding the death of Seth Rich.


 REQUEST FOR PRODUCTION NO. 27:

 All video recordings of You referring to or discussing the death of Seth Rich.

 REQUEST FOR PRODUCTION NO. 28:

 All documents cited, referenced or displayed in any video recordings of You referring to or

 discussing the death of Seth Rich.


 REQUEST FOR PRODUCTION NO. 29:

 All social media posts, including but not limited to posts on Facebook, Twitter, Instagram,

 Snapchat, TikTok, Vimeo, YouTube, Reddit, LinkedIn, Pinterest, and Tumblr, discussing or

 referring to the death of Seth Rich.


 REQUEST FOR PRODUCTION NO. 30:

 All documents, including correspondence, emails, video and audio recordings, voicemail, and text

 messages, constituting or reflecting communications in which you seek referrals for a private

 investigator to investigate the murder of Seth Rich.




 DEFENDANTS’ FIRST REQUEST FOR PRODUCTION TO PLAINTIFF                                    PAGE 11
Case 4:18-cv-00442-ALM-CMC Document 85-4 Filed 01/13/20 Page 13 of 16 PageID #:
                                  2387



 REQUEST FOR PRODUCTION NO. 31:

 All documents, including correspondence, emails, video and audio recordings, voicemail, and text

 messages, regarding, constituting or reflecting communications between You on the one hand, and

 the Federal Bureau of Investigations on the other, regarding the death of Seth Rich.


 REQUEST FOR PRODUCTION NO. 32:

 All documents, including correspondence, emails, video and audio recordings, voicemail, and text

 messages, regarding, constituting or reflecting communications between You on the one hand, and

 the any former or present employee of the Washington D.C. Police Department on the other,

 regarding the death of Seth Rich.


 REQUEST FOR PRODUCTION NO. 33:

 All call logs reflecting all telephonic communications between You on the one hand and Malia

 Zimmerman or Wheeler on the other.


 REQUEST FOR PRODUCTION NO. 34:

 All photographs of You at the 2016 Republican National Convention in Cleveland.

 REQUEST FOR PRODUCTION NO. 35:

 Documents sufficient to identify the date and amount of all payments made by You in connection

 with Wheeler’s investigation of the death of Seth Rich on behalf of the Rich family.


 REQUEST FOR PRODUCTION NO. 36:

 Your United States Income Tax Returns for the years 2015, 2016, 2017, and 2018, including all

 schedules thereto. You may redact any individual’s social security number before producing same.

 If you have not yet filed your United States Income Tax Return for any of the requested years, then

 for each such year produce your Form 4868 or any other document reflecting a requested extension



 DEFENDANTS’ FIRST REQUEST FOR PRODUCTION TO PLAINTIFF                                       PAGE 12
Case 4:18-cv-00442-ALM-CMC Document 85-4 Filed 01/13/20 Page 14 of 16 PageID #:
                                  2388



 of time to file, as well as each Form 1040-ES you filed relating to your estimated United States

 Income Taxes for the applicable years.


 REQUEST FOR PRODUCTION NO. 37:

 Chapwood Capital Investment Management, LLC’s United States Income Tax Returns for the

 years 2015, 2016, 2017, and 2018, including all schedules thereto.        You may redact any

 individual’s social security number before producing same. If Chapwood Capital Investment

 Management, LLC has not yet filed its United States Income Tax Return for any of the requested

 years, then for each such year produce its Form 4868 or any other document reflecting a requested

 extension of time to file, as well as each Form 1040-ES it filed relating to its estimated United

 States Income Taxes for the applicable years.


 REQUEST FOR PRODUCTION NO. 38:

 Each Form 1040-ES you have filed relating to your estimated United States Income Taxes for the

 year 2019.


 REQUEST FOR PRODUCTION NO. 39:

 All documents reflecting or evidencing the out-of-pocket expenses you will allege you incurred as

 a result of the actions of Defendants, as alleged in Paragraph 168 of the Complaint You filed in

 this case.


 REQUEST FOR PRODUCTION NO. 40:

 All documents reflecting or evidencing the lost income you allege you incurred as a result of the

 actions of Defendants, as alleged in Paragraphs 168 and 174 of the Complaint You filed in this

 case.




 DEFENDANTS’ FIRST REQUEST FOR PRODUCTION TO PLAINTIFF                                     PAGE 13
Case 4:18-cv-00442-ALM-CMC Document 85-4 Filed 01/13/20 Page 15 of 16 PageID #:
                                  2389



 REQUEST FOR PRODUCTION NO. 41:

 All financial statements provided by you to any financial institution from January 1, 2015 to the

 present.

                                            Respectfully submitted,

                                            By: /s/ Laura Lee Prather
                                            Laura Lee Prather
                                            State Bar No. 16234200
                                            laura.prather@haynesboone.com
                                            Wesley D. Lewis
                                            State Bar No. 24106204
                                            wesley.lewis@haynesboone.com
                                            HAYNES AND BOONE, LLP
                                            600 Congress Avenue, Suite 1300
                                            Austin, Texas 78701
                                            Telephone:     (512) 867-8400
                                            Telecopier: (512) 867-8470

                                            Thomas J. Williams
                                            State Bar No. 21578500
                                            thomas.williams@haynesboone.com
                                            HAYNES AND BOONE, LLP
                                            301 Commerce Street, Suite 2600
                                            Fort Worth, Texas 76102
                                            Telephone:     (817) 347-6600
                                            Telecopier: (817) 347-6650
                                            Attorneys for Defendants




 DEFENDANTS’ FIRST REQUEST FOR PRODUCTION TO PLAINTIFF                                     PAGE 14
Case 4:18-cv-00442-ALM-CMC Document 85-4 Filed 01/13/20 Page 16 of 16 PageID #:
                                  2390




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on July 5, 2019, a true and correct copy of the foregoing
 document was forwarded electronically to the following counsel of record:

        Ty Odell Clevenger                               Steven S. Biss
        P.O. Box 20753                                   300 West Main Street, Suite 102
        Brooklyn, NY 11202-0753                          Charlottesville, VA 22903
        979-985-5289 (phone)                             804-501-8272 (phone)
        979-530-9523 (fax)                               202-318-4098 (fax)
        tyclevenger@yahoo.com                            stevenbiss@earthlink.net

                                                /s/ Laura Lee Prather
                                                Laura Lee Prather




 DEFENDANTS’ FIRST REQUEST FOR PRODUCTION TO PLAINTIFF                                     PAGE 15
